                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

DARRELL DERONE THOMAS,                                       §
                                                             §
           Petitioner,                                       §
                                                             §
v.                                                           §    Civil Action No. 3:18-CV-2051-L-BH
                                                             §       Criminal No. 3:16-CR-279-L-11
UNITED STATES OF AMERICA,                                    §
                                                             §
           Respondent.                                       §

                                                        ORDER

           On June 2, 2021, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 19) was entered, recommending that the court dismiss with

prejudice this habeas action, brought pursuant to 28 U.S.C. § 2255, because Petitioner has failed

to assert any viable claims based on ineffective assistance of counsel. No objections to the Report

were docketed as of the date of this order, and the deadline for filing objections has expired.

           Having considered Petitioner’s section 2255 motion (Doc. 2), the file, record in this case,

and Report, the court determines that the findings and conclusions of the magistrate judge are

correct, and accepts them as those of the court. Accordingly, the court denies Petitioner’s section

2255 motion (Doc. 2) and dismisses with prejudice this action.

           Further, considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C.

§ 2253(c), the court denies a certificate of appealability. * The court determines that Petitioner has


*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)      Certificate of Appealability. The district court must issue or deny a certificate of
           appealability when it enters a final order adverse to the applicant. Before entering the final order,
           the court may direct the parties to submit arguments on whether a certificate should issue. If the
           court issues a certificate, the court must state the specific issue or issues that satisfy the showing
           required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the

Order – Page 1
failed to show: (1) that reasonable jurists would find this court’s “assessment of the constitutional

claims debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the

petition states a valid claim of the denial of a constitutional right” and “debatable whether [this

court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In

support of this determination, the court accepts and incorporates by reference the Report filed

in this case. In the event a notice of appeal is filed, Petitioner must pay the $505 appellate filing

fee or submit a motion to proceed in forma pauperis on appeal.

       It is so ordered this 30th day of June, 2021.




                                                               _________________________________
                                                               Sam A. Lindsay
                                                               United States District Judge




       denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
       Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

                (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
       appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
       court issues a certificate of appealability.

Order – Page 2
